       Case 4:20-cv-00366-JEG-HCA Document 1-2 Filed 12/01/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF IOWA
                                    CENTRAL DIVISION


 AKRUM WADLEY; JONATHAN                                            Case No. 4:20-cv-366
 PARKER; MARCEL JOLY; AARON
 MENDS; MAURICE FLEMING; REGGIE                                 Polk County District Court
 SPEARMAN; KEVONTE MARTIN-                                       Case No. LACL149143
 MANLEY; DARIAN COOPER; LARON
 TAYLOR; BRANDON SIMON; JAVON
 FOY; ANDRE HARRIS and TERRENCE
 HARRIS,

         Plaintiffs,
                                                                   LOCAL RULE 81(a)
 vs.                                                                REMOVAL LIST

 UNIVERSITY OF IOWA, BOARD OF
 REGENTS FOR THE STATE OF IOWA;
 GARY BARTA; KIRK FERENTZ; BRIAN
 FERENTZ; CHRISTOPHER DOYLE and
 RAIMOND BRAITHWAITE,

         Defendants.


        As required by Local Rule 81(a), Defendants provide the following information:

       1.       Copies of all process, pleadings and orders filed in the state case: None, other than what

is attached to the Notice of Removal.

       2.       All matters pending in state court that will require resolution in federal court: None.

       3.       All counsel who have appeared in the present action:

                a)      Alfredo Parrish
                        Brandon Brown
                        Parrish Kruidenier Dunn Gentry
                        Brown Bergmann & Messamer, L.L.P.
                        2910 Grand Avenue
                        Des Moines, IA 50312
                        (515) 284-5737
                        aparrish@parrishlaw.com
                        bbrown@parrishlaw.com



                                                    1
Case 4:20-cv-00366-JEG-HCA Document 1-2 Filed 12/01/20 Page 2 of 3




            Damario Solomon-Simmons
            Solomon Simmons Law
            601 S. Boulder, Ste 600
            Tulsa, OK 74119
            (918) 551-8999
            Pro Hac Admission

            Kevin McIlwain
            Smiling, Smiling & Burgess
            Bradford Place, Suite 300
            9175 S. Yale Avenue
            Tulsa, OK 74137
            (918) 477-7500
            kmcilwain@smilinglaw.com
            Pro Hac Admission
            ATTORNEYS FOR PLAINTIFFS

      b)    Jeffrey S. Thompson
            Jeffrey Peterzalek
            Hoover State Office Building
            Des Moines, Iowa 50319
            (515) 281-4419/4213
            ATTORNEYS FOR DEFENDANTS

                                      Respectfully submitted,

                                      THOMAS J. MILLER
                                      Attorney General of Iowa

                                      /s/ Jeffrey S. Thompson
                                      JEFFREY S. THOMPSON
                                      Solicitor General

                                      /s/ Jeffrey Peterzalek
                                      JEFFREY PETERZALEK
                                      Assistant Attorney General
                                      Department of Justice-Special Litigation
                                      Hoover State Office Building
                                      Des Moines, Iowa 50319
                                      (515) 281-4419/4213
                                      jeffrey.thompson@ag.iowa.gov
                                      jeffrey.peterzalek@ag.iowa.gov
                                      ATTORNEYS FOR DEFENDANTS




                                2
Case 4:20-cv-00366-JEG-HCA Document 1-2 Filed 12/01/20 Page 3 of 3




                                                          PROOF OF SERVICE
                                   The undersigned certifies that the foregoing instrument was served upon
                                 each of the persons identified as receiving a copy by delivery in the
                                 following manner on December 01, 2020:

                                          U.S. Mail                         FAX
                                          Hand Delivery                     Overnight Courier
                                          Federal Express                   Other
                                          Electronic Service

                                 Signature: /s/ Audra Drish




                                3
